UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7911


GERALD DAVIS FULLER,

                Plaintiff – Appellant,

          v.

LIEUTENANT HARBAUGH; BOBBY P. SHEARIN, Warden; KATHLEEN S.
GREEN, Warden; LIEUTENANT MURPHY; RODERICKS, CO I; KENNY,
CO II; P. ZIOLKOWSKI, Lieutenant; HOUSING UNIT 4 ODD
CLASSIFICATION COUNSELOR; ECI CLASSIFICATION SUPERVISOR;
CORIZON, INC.; GALWEN, Case Manager,

                Defendants – Appellees,

          and

CMS, Inc.; UNKNOWN DENTAL CONTRACTOR,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-00043-WMN)


Submitted:   April 30, 2013                   Decided:   May 22, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Gerald Davis Fuller, Appellant Pro Se.       Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Michelle Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY &
KELLY, P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Gerald    Davis     Fuller       appeals     the      district       court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying reconsideration.               We have reviewed the record and

find    no    reversible     error.        Accordingly,        we    affirm       for    the

reasons      stated    by   the   district     court.      Fuller      v.    Lieutenant

Harbaugh,      No.    1:12-cv-00043-WMN        (D.   Md.    Sept.     24     &    Nov.    5,

2012).       We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented       in    the       materials

before    this   court      and   argument     would     not   aid    the    decisional

process.

                                                                                  AFFIRMED




                                           3